ACCEPTED
                                                                                            03-14-00808-CV
                                                                                                    5048460
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       4/27/2015 3:19:26 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK



              No. 03-14-00808-CV                                            FILED IN
                          IN THE 3RD COURT OF APPEALS                3rd COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                 AUSTIN, TEXAS                       4/27/2015 3:19:26 PM
                                                                       JEFFREY D. KYLE
                                                                             Clerk

                         Rosendo Morales, Appellant

                                            V.

    Texas Department of Insurance-Division of Workers’
 Compensation and Commissioner Ryan Brannan, in his official
                    capacity, Appellees

  On appeal from the 146th District Court of Bell County, Texas;
    Cause No. 269,135-B, the Honorable Jack Weldon Jones
                           Presiding

           APPELLANT'S UNOPPOSED MOTION TO EXTEND TIME
                     TO FILE APPELLANT’S BRIEF


TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      Appellant, Rosendo Morales respectfully asks this Honorable Court to

extend the time to file Appellant’s Brief by 30 days plus two weekend days

and a holiday.

                                 A.     Introduction

1. The Appellant is Rosendo Morales, a citizen of Texas and injured worker

under the Texas Workers’ Compensation Act; and the Appellees are the Texas

                                                                                        1
Case No. 03-14-00808-CV Appellant’s Motion to Extend Time to File Brief
Department       of   Insurance-Division       of   Workers'      Compensation   and

Commissioner Ryan Brannan, in his official capacity, and are the state agency

and head of the agency and collectively referred to as TDI-DWC.

2. This is an interlocutory appeal of the granting of a governmental entities

plea to the jurisdiction.

3. The current deadline for Appellant’s brief is April 27, 2015.

4.   This motion is filed on April 27, 2015, the current due date and within the

time to file a motion to extend time, as required by Texas Rules of Appellate

Procedure including Rule 38.6.

5.    Lead counsel for Appellees, TDI-DWC, is unopposed to this motion.

                            B.   Argument & Authorities

6.    This Court has authority under the Texas Rules of Appellate Procedure

including Rule 38.6 to grant Appellant additional time to file Appellant’s Brief.

7.    Appellant requests an additional 30 days from April 27, 2015 to file the

Appellant’s Brief, extending the time until Wednesday, May 27, 2015.

8.    No prior extensions to extend time to file the Appellant’s Brief have

been granted, and the governmental entities, TDI-DWC Appellees are

unopposed to this extension.

9.    Appellant needs additional time to file the Appellant’s Brief because:


                                                                                   2
Case No. 03-14-00808-CV Appellant’s Motion to Extend Time to File Brief
a.    Counsel for Appellant has been involved with other judicial and

administrative proceedings in the last month and continuing into the next.

Appellant’s counsel has also had previously set family and children’s

educational and extracurricular commitments in the last month and extending

into this month. Appellant’s counsel is of counsel to a very small law firm, and

counsel has had an extremely heavy workload with prior deadlines and

hearings. Counsel had oral argument before the Texas Supreme Court on

March 26, 2015 in Case No. 14-0272. Counsel filed a Reply Brief before the 5th

Court of Appeals 05-14-00892-CV on April 2, 2015. Counsel filed a Motion for

Rehearing on April 13, 2015, in Case 14-0256 before the Texas Supreme

Court. Counsel has a reply brief due on May 13, 2015 in Case 01-14-00508-CV

before the 1st Court of Appeals. Appellant’s Counsel also has a motion for

rehearing due on May 11, 2015 before the 3rd Court of Appeals in Case No. 03-

13-00196-CV. Appellant’s counsel is also currently lead counsel of record in

District Court matters in Travis County, Harris County, Nueces County,

Edinburgh County, Rockwall County, and other counties.

b.    For the reasons contained herein, Appellant is filing this Motion to

Extend Time to File the Appellant’s Motion Brief.




                                                                               3
Case No. 03-14-00808-CV Appellant’s Motion to Extend Time to File Brief
c.    To be able to file the succinctly and adequately file the Appellant’s Brief

in this significant workers’ compensation matter an additional 30 days is

requested.

                                    C. Conclusion

This motion to extend time to file Appellant’s Brief is not for the purposes of

delay but for time for adequate and succinct briefing and more time to review

the record in this critical workers’ compensation matter.

                                     D.     Prayer

12.   For these reasons, Appellant respectfully prays and asks the Court to

grant an extension of time of 30 days, until Wednesday, May 27, 2015, to file

the Appellant’s Brief.

                                                Respectfully,

                                                /s/ Brad McClellan
                                                Bradley Dean McClellan
                                                State Bar No. 13395980
                                                1701 Directors Blvd., Suite 110
                                                Austin, Texas 78744
                                                (512) 327-6884 telephone
                                                (512) 327-8354 facsimile
                                                Brad.McClellan@yahoo.com
                                                Attorney for Appellant




                                                                                  4
Case No. 03-14-00808-CV Appellant’s Motion to Extend Time to File Brief
                          CERTIFICATE OF CONFERENCE

I certify that I have conferred with Adrienne Butcher, lead counsel for
Appellees, TDI-DWC, by email, and she is unopposed to the Appellant’s Motion
to Extend Time.
                                          /s/ Brad McClellan
                                          Bradley Dean McClellan

                             CERTIFICATE OF SERVICE

     I certify that a copy of the foregoing Appellant’s Motion to Extend Time
was served on the through counsel of record by the method indicated below
on April 27, 2015:

 Adrienne Butcher, Assistant Attorney      Via eservice and email
 General
 adrienne.butcher@texasattorneygeneral.gov
 Administrative Law Division
 Office of the Attorney General of Texas
 P.O. Box 12548 (MC-018), Capital Station
 Austin, Texas 78711-2548
 512-475-4208
 Facsimile: (512) 320-0167
 Attorney for TDI-DWC Appellants



                                         /s/ Brad McClellan
                                         Brad McClellan




                                                                            5
Case No. 03-14-00808-CV Appellant’s Motion to Extend Time to File Brief